                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

SOLOMON ODARO,                                        )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )        No. 1:19-cv-00852-RLY-TAB
                                                      )
BELL TECHLOGIX,                                       )
                                                      )
                              Defendant.              )


   ORDER DENYING PLAINTIFF’S MOTION TO SERVE BELATED DISCOVERY

       This cause is before the Court on Plaintiff Solomon Odaro’s motion for leave to serve

belated discovery materials upon Defendant Bell Techlogix. [Filing No. 31.] Plaintiff’s motion

has drawn a stern and lengthy objection from Defendant, and briefing has included Defendant

serving a surreply that accuses Plaintiff’s counsel of making false representations to the Court.

[Filing No. 34, at ECF p. 2.] The Court need not dwell upon the minutiae set forth in this

briefing. It is sufficient to state that Plaintiff has served admittedly untimely discovery requests

on Defendant, but claims good cause exists for allowing the tardy discovery because Plaintiff’s

deposition “revealed further issues” which prompted the discovery. [Filing No. 31, at ECF p. 2.]

As Defendant correctly observes, it is difficult to fathom what further issues could have been

revealed that were not already known to Plaintiff or his counsel since this was Plaintiff’s own

deposition. [Filing No. 32, at ECF p. 4.]

       In an apparent effort to address this glaring shortcoming, Plaintiff states in his reply brief

that Defendant produced at Plaintiff’s deposition a Counseling Documentation Form “…which

Plaintiff had never seen, and which Defendant had never produced until its inclusion in the

November 24 email.” [Filing No. 33, at ECF p. 3.] Defendant persuasively demonstrates this
statement by Plaintiff is false by attaching to its surreply a Bates-stamped copy of the Counseling

Documentation Form that Defendant produced to Plaintiff on September 13, 2019, and again on

September 24, 2019. [Filing No. 34, at ECF p. 2.] As Defendant puts it, this shows “Plaintiff

not only is seeking discovery on issues which are NOT new, but also is doing so without first

having reviewed the discovery that Bell produced prior to the deposition.” [Filing No. 34, at

ECF p. 2.]

       The Court agrees with Defendant. Plaintiff has not shown good cause for serving

untimely discovery requests on Defendant. Plaintiff’s motion for leave to serve belated

discovery [Filing No. 31] is denied.

        Date: 1/2/2020
                                         _______________________________
                                          Tim A. Baker
                                          United States Magistrate Judge
                                          Southern District of Indiana




Distribution:

Jan S. Michelsen
OGLETREE DEAKINS NASH SMOAK & STEWART, P.C. (Indianapolis)
jan.michelsen@odnss.com

McStephen O.A. Solomon
maxlawilin@gmail.com




                                                2
